Denis Frawley 416.594.0791, ext. 113 dfrawley@olflaw.com October 8, 2010 VIA EDGAR Securities and Exchange Commission treet, NE Washington, DC 20549-7010 Attention: Douglas Brown, Division of Corporation Finance Telephone Number: (202) 551-3365 Telecopier Number: (703) 813-6982 Dear Mr. Brown: Re: Bio-Carbon Systems International Inc., formerly known as ABC Acquisition Corp. 1501 This letter refers to the comment letter dated September 15, 2010 from the Securities and Exchange Commission regarding the following filings by ABC Acquisition Corp. 1501 (now known as Bio-Carbon Systems International Inc. (the Company)): a Form 10 filed October 28, 2009; a Form 10-K filed April 6, 2010; a Form 8-K filed June 7, 2010; and a Form 10-Q filed August 16, 2010. Further to our telephone conversation today, we are informing you that we are still in the process of collecting additional information and preparing answers to your comments. We expect to provide you with a response, as well as file amended filings, by October 15, 2010. Yours truly, Ormston List Frawley LLP /s/ Denis Frawley Denis Frawley cc: Luc Duchesne DF:em
